     Case Z:14-c~,~-07148-P~   Document 85-1 Filed 03/08/19 F ~,z 1 of 3 Page ID #:285




 1

 2

 3

 4
                                                              Mandatory Chambers Copy
 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   No. CV 14-07148-PJW
11
                 Plaintiff,
12                                              -f      ~'B] CONSENT JUDGr~NT AS TO
                        V.                       1117 NORTH AT.~r~aNSOR STREET,
13                                               ALHAMBRA, CALIFORNIA
     1117 NORTH ALMANSOR STREET,
14   ALHAMBRA, CALIFORNIA,
15
                  Defendant.
16

17   NANCY YIH, aka ~~I-YUN YIH LU,"
     aka "I YUN YIH,"
18
                   Claimant.
19

20

21         Plaintiff, the United States of America (~~plaintiff" or the

22   ~~government"), and Claimant Nancy Yih, aka ~~I-Yun Yih Lu," aka ~~I Yun

23   Yih ("Yih" or "Claimant") have made a stipulated request for the

24   entry of this Consent Judgment.

25         The court, having considered the stipulation of the parties, and

26   good cause appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:

27         1.     The government has given and published notice of this

28   action as required by law, including Rule G of the Supplemental
     ~~Case 2:14-c~✓-07148-P„   Document 85-1 Filed 03/08/19 F ~e 2 of 3 Page ID #:286



 1    Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,

 2    Federal Rules of Civil Procedure, and the Local Rules of this Court.

 3 ~ No Person or entity other than Yih has filed a timely claim or

 4    answer, and the time for filing claims and answers has expired.

 5    This Court has jurisdiction over the parties and the defendant real

 6    property.      Any potential claimants to the defendant real property

 7    other than Yih are deemed to have admitted the allegations of the

 8    complaint.      Nothing in this consent judgment is intended or should

 9    be interpreted as an admission of wrongdoing by Claimant, nor should

10    this consent judgment be admitted in any criminal proceeding against

11    Claimant to prove any of the facts relied upon to establish

12    reasonable cause for the initiation of this action against the

13    defendant property.

14          2.     The United States of America shall have judgment to the

15    defendant real property and all proceeds from the sale of the

16    defendant real property, located at: 1117 North Almansor Street,

17    Alhambra, California, Assessor's Parcel No. 5322-006-005, more

18    particularly described as:

19               The real property in the City of Alhambra, County of Los

20               Angeles, State of California, described as: Lot 24 of Tract

21               No. 11963, in the City of Alhambra, County of Los Angeles,

22               State of California, as per Map recorded in Book 220, Pages

23               27 and 28 of Maps, in the Office of the County Recorder of

24               said County.

25          3.     No other right, title, or interest to the defendant real

26   property shall exist therein.          The government is ordered to dispose

27   of the forfeited property in accordance with law.




                                              2
       Case 2:14-car-07148-P., _   Document 85-1 Filed 03/08/19 F __~e 3 of 3 Page ID #:287




 1            4.    The court finds that there was reasonable cause for the

 2     institution of this action.           This judgment constitutes a certificate

 3     of reasonable cause pursuant to 28 U.S.C. ~ 2465.

 4            5.    Each of the parties shall bear its own fees and costs in

 5     connection with this action.

 Cs~                                              l                                  /
 7     DATED:        ~                           V                     ~ G (.,~
                                               HONONABLE PATRICK J, WALSH
 8                                             UNITED STATES CHIEF MAGISTRATE JUDGE
 9

10 ( PRESENTED BY:

11        /s/John J. Kucera
12     JOHN J. KUCERA
       Assistant United States Attorney
13
       Attorneys for Plaintiff
14     UNITED STATES OF AMERICA
15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                  3
